 1   DAVID A. TORRES AND ASSOCIATES
     David A. Torres, SBN135059
 2   1318 K. Street
     Bakersfield, CA 93301
 3   Tel: (661)326-0857
     Fax: (661)326-0936
 4   Email: dtorres@lawtorres.com
 5   Attorney for:
     MARK JEFF ZELDES
 6

 7                          IN THE UNITED STATES DISTRICT COURT
 8                        FOR THE EASTERN DISTRICT of CALIFORNIA
 9
                                                      )       Case No.: 1:14-CR-00077 AWI-BAM
10   UNITED STATES OF AMERICA,                        )
                                                      )       REQUEST AND ORDER FOR EARLY
11                  Plaintiff,                        )       TERMINATION OF SUPERVISED
                                                      )       RELEASE
12          vs.                                       )
                                                      )
13   MARK JEFF ZELDES,                                )
                                                      )
14                  Defendant                         )
15   TO: THE CLERK OF THE UNITED STATES DISTRICT COURT, HONORABLE
16   ANTHONY W. ISHII AND KAREN ESCOBAR, ASSISTANT UNITED STATES

17   ATTORNEY AND MARLENE DeORIAN, UNITED STATES PROBATION OFFICER.:

18                                           INTRODUCTION

19          On October 26, 2014, Mr. Zeldes was sentenced to forty-four (44) months imprisonment

20   and forty-eight months supervised release after a conviction of violation 21 USC §841(a)(1),

21   §841 (b)(1)(B) and §846, Conspiracy to Manufacture, to Distribute, and to Possess with Intent to

22   Distribute Marijuana. Mr. Zeldes has successfully completed 22 months of his probationary

23   period, which would normally expire on September 8, 2020. This matter was scheduled to be

24   heard in front of the Honorable Judge Anthony Ishii on December 10, 2018. However, because

25   all parties, including his U.S. Probation Officer, Marlene DeOrian, agreed that Mr. Zeldes has

     been in compliance with his terms of probation, that matter was vacated. Based on his successful


      U.S. v. ZELDES; 14-CR-0077 REQUEST AND [PROPOSED] ORDER FOR EARLY TERMINAITON OF SUPERVISED RELEASE
                                                          1
 1   performance on probation and his ability to perform his work-related functions, Mr. Zeldes

 2   hereby moves the Court for entry of an Order terminating his supervised release.

 3

 4                                                 ARGUMENT

 5          Under Title 18 USC §3564(c), the Court has the authority to grant early termination of a

 6   previously imposed term of probation. Section 3565(c) provides:

 7          The court, after considering the factors set forth in section 3553(a), to the extent
            that they are applicable, pursuant to the provision of the Federal Ruled of Criminal;
 8
            Procedure relating to the modification of probation, terminate a term of probation
 9          previously ordered and discharge the defendant at any time in the case or a
            misdemeanor or an infraction or at any time after the expiration of one year of
10          probation on the case of a felony, if it is satisfied that such action is warranted by
            the conduct of the defendant and the interest of justice.
11
            Mr. Zeldes has served nearly two years of his probation sentence. Considering the
12
     relevant factors from 18 U.S.C. Section 3553(a), and taking into account Mr. Zeldes’ conduct
13
     since sentencing, the interest of justice is served by granting him early termination.
14
            The Nature and Circumstances of the Offense and Characteristics of Mr. Zeldes
15
     Support of Early Termination.
16
            Mr. Zeldes participated in the MRT Rentry course but unable to complete due to a serious
17
     shoulder, arm and leg injury (see, below).
18
            He has completed all random urinalysis without any positive results.
19
            Shortly after being release from prison, Mr. Zeldes was injured and was placed on
20
     disability for approximately one year. The income he received from disability only covered his
21
     cost of living. Once able to work again. Mr. Zeldes requested permission that he be allowed to
22
     travel to Hawaii to work temporarily as a private contractor who builds customized kitchens,
23
     bathrooms and swimming pools. He currently has a job waiting for him at The Sublime Design
24
     and Build Company which provides services in Hawaii, San Francisco, Los Angeles, and
25
     Colorado.




      U.S. v. ZELDES; 14-CR-0077 REQUEST AND [PROPOSED] ORDER FOR EARLY TERMINAITON OF SUPERVISED RELEASE
                                                       2
 1                                                CONCLUSION

 2          For the foregoing reasons, Mr. Zeldes respectfully requests that the Court enter an Order

 3   terminating his supervised release forthwith.

 4                                                                 Respectfully Submitted,

 5

 6   DATED:1/7/19                                                  /s/ David A Torres           ___
                                                                   DAVID A. TORRES
 7                                                                 Attorney for Defendant
                                                                   Mark Jeff Zeldes
 8

 9

10                                                ORDER
11          IT IS SO ORDERED upon good cause the supervised release period of Defendant Mark
12   Jeff Zeldes is hereby TERMINATED forthwith.
13

14   IT IS SO ORDERED.

15   Dated: January 9, 2019
                                                  SENIOR DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25




      U.S. v. ZELDES; 14-CR-0077 REQUEST AND [PROPOSED] ORDER FOR EARLY TERMINAITON OF SUPERVISED RELEASE
                                                       3
